Citation Nr: 0822472	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel






INTRODUCTION

The veteran had active service from January 1973 to December 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  


FINDINGS OF FACT

Hepatitis C was not present during service, and the currently 
diagnosed Hepatitis C did not develop as a result of any 
incident during service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
granted for Hepatitis C because he believes that he 
contracted the disease in service.  The veteran asserts that 
he may have contracted Hepatitis C through the use of 
injection guns that were used to administer vaccinations 
during service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

Regarding post-service initial diagnosis of disease, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board finds that the veteran has met the first criteria 
of service connection, at least with respect to there being a 
current diagnosis of Hepatitis C.  The veteran was diagnosed 
with Hepatitis C in 2002.  The diagnosis is supported by a 
disclosure in a December 2005 VA examination.  A veteran can 
prove the existence of a current disability or disorder by 
presenting competent medical evidence.  See Chelte v. Brown, 
10 Vet. App. 268 (1997).  The December 2005 VA examination 
report serves as competent medical evidence.  

The Board finds that the veteran has not met the second 
criteria for direct service connection, evidence of a disease 
or injury while in service.  The Board notes that the service 
treatment records (STRs) do not contain any treatments for 
Hepatitis C.  The report of a medical examination conducted 
in December 1975 for the purpose of discharge from service 
reflects that the physical examination, including the 
examination of the abdomen and viscera, was normal.  The 
Board notes that the STRs do not contain evidence indicating 
the veteran sought treatment for hepatitis of any type while 
in service.  Therefore, the Board finds the second criteria 
for service connection has not been met.  

The Board also notes that the veteran's DD 214 reflects that 
his military occupational specialty (MOS) was that of a 
supply specialist.  The veteran was assigned to an armored 
unit.  The MOS such as the one performed by the veteran would 
not have resulted in an increased risk of exposure to blood 
or blood products.  The VA examiner who conducted the 
December 2005 VA Hepatitis C examination included this fact 
in the examination report along with the fact that the 
veteran was not exposed to combat while in service.  Non-
exposure to combat would also reduce one's chances of being 
exposed to blood or blood products.  Furthermore, the 
December 2005 VA Hepatitis C examination report discloses in 
the Medical History section that the veteran had no 
transfusions prior to 1992, had no civilian blood exposure, 
did not use IV drugs, and has no tattoos or body piercings.  
These findings indicate that the veteran did not participate 
in activities that would increase his exposure to blood or 
blood products.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The third criteria for direct service connection has not been 
met.  The evidence of record does not contain a medical nexus 
opinion from a VA or private physician which attributes the 
Hepatitis C disease to service.  In fact, the VA examiner 
stated in the December 2005 examination report: "It is less 
likely than not the current findings are related to military 
service."  The examiner also stated that: "Although there 
have been no case reports of hepatitis C being transmitted by 
a jet gun injection, it is biologically plausible.  This is a 
report from the VA Hepatitis Web Page."  The Board finds 
this latter statement must be viewed in the context of the 
examiner specifically have already stated that it is unlikely 
that the veteran's hepatitis C is related to service.  The 
Board finds that the VA examiner was considering the 
possibility of acquiring a Hepatitis C infection through an 
injection gun in the general sense but not specifically 
applying the statement to the veteran's situation.  Service 
connection may not be based on a resort to pure speculation 
or a mere possibility.  See Slater v. Principi, 4 Vet. App. 
43 (1993); see also Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 38 
C.F.R. § 3.102 (2007).  

The Board notes that the claims file was not available to the 
VA examiner during the December 2005 VA examination.  
However, as discussed above, the VA examiner noted the 
veteran's past history of blood exposure through various 
means in the Medical History section.  The Board finds that 
the information provided by the veteran to be probative 
because the veteran is providing information as to his 
medical and personal history as it specifically relates to 
the Hepatitis C disease.  The Board finds the information in 
the Medical History section to be competent based on the 
veteran's own experience.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007), see also Buchanan v. Nicholson, 451 F.3d. 
1331 (Fed. Cir. 2006).  The Board finds the information 
provided by the veteran to be probative in assisting the VA 
examiner arrive at his conclusion, and there was no prejudice 
as a result of the examiner not having access to the claims 
file.    

The Board has noted that the veteran and his representative, 
through the June 2008 Appellant's Brief, that the Hepatitis C 
was related to vaccinations during service.  However, lay 
persons, such as the veteran and his representative, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

The fact that the veteran's own account of the etiology of 
his disability was considered by the VA examiner during the 
examination and when the VA examination report was prepared 
is not sufficient to support the claim.  In LeShore v. Brown, 
8 Vet.App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for Hepatitis C.  The Board finds that 
the STRs and the VA examination findings fail to meet all of 
the criteria necessary to establish service connection.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 38 
C.F.R. § 3.303 (2006).  The earliest evidence of the presence 
of Hepatitis C is from many years after separation from 
service.  The veteran was diagnosed in 2002 with Hepatitis C.  
This diagnosis was made approximately 27 years after service.  
The only competent medical opinion, in the form of a December 
2005 VA examination report, regarding the etiology of the 
veteran's diagnosed Hepatitis C weighs against the claim for 
service connection.  The VA examiner concluded that the 
veteran was not infected with the Hepatitis C virus after 
being inoculated with an injection gun during his period of 
active duty.  

By failing to meet the requirements for service connection, 
the veteran has failed to establish a causal connection 
between any current disability and an injury or incident of 
service.  

When the preponderance of the evidence is against a claim, it 
must be denied.  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine in adjudicating the service connection 
claim.  As the preponderance of the evidence weighs against 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).

Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in August 2005, the veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was, in essence, told to submit all 
relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service and 
private treatment records have been obtained.  He has been 
provided a VA medical examination.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 


ORDER

Service connection for Hepatitis C is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


